Jenkins, P. J.
While the plaintiff vendor testified that he had sold the property to the vendee for cash, and elsewhere denied that he had agreed that the vendee might resell the cottonseed, he further testified: “ He was to pay me the day the seed arrived at Americus. Mr. Walker (the vendee) told me he had them sold for cash, and that the parties were going to pay him when they were delivered; and when they paid him for the seed he would send me the money, and he was to pay me for them that day. That was my agreement with Mr. Walker.” Hnder the rule that “the testimony of a party who offers himself as a witness in his own behalf is to be construed most strongly against him, when it is self-contradictory, vague, or equivocal” (Hogan v. Gilbert, 27 Ga. App. 444 (3), 108 S. E. 625, and cases cited), the plaintiff’s own evidence as to the authority of the vendee to make a resale *420defeated his right of recovery against the defendant, who, the uncontradicted evidence shows, was a bona fide purchaser without notice of any understanding between the plaintiff and the plaintiff’s vendee.

Judgment affirmed.


Stephens and Bell, JJ., concur.